              Case 20-51051-KBO          Doc 82     Filed 05/28/21     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re                               )                     Chapter 11
                                    )
24 HOUR FITNESS WORLDWIDE, INC., et )                     Case No.: 20-11558 (KBO)
al.,                                )                     (Jointly Administered)
           Debtors.                 )
                                    )
24 HOUR FITNESS WORLDWIDE, INC.,    )
                                    )
           Plaintiff,               )
                                    )
v.                                  )                     Adv. Proc. No. 20-51051 (KBO)
                                    )
CONTINENTAL CASUALTY COMPANY;       )
ENDURANCE AMERICAN SPECIALTY
INSURANCE COMPANY; STARR SURPLUS )
LINES INSURANCE COMPANY; ALLIANZ )
GLOBAL RISKS US INSURANCE           )                     Re: Adv. Docket Nos. 80 and 81
COMPANY; LIBERTY MUTUAL             )
INSURANCE COMPANY; BEAZLEY-         )
LLOYD’S SYNDICATES 2623/623; ALLIED )
WORLD NATIONAL ASSURANCE
COMPANY; QBE SPECIALTY INSURANCE )
COMPANY; and GENERAL SECURITY       )
INDEMNITY COMPANY OF ARIZONA,       )
                                    )
           Defendants.              )
                                    )

                                CERTIFICATE OF SERVICE

        I, Mark W. Eckard, Esquire, certify that on the 27th day of May 2021, true and correct

copies of (i) Plaintiff 24 Hour Fitness Worldwide, Inc.'s Opposition to Allied World National

Assurance Company's Motion for Judgment on the Pleadings and (ii) Declaration of David E.

Weiss in Support of Plaintiff 24 Hour Fitness Worldwide, Inc.'s Opposition to Allied World

National Assurance Company's Motion for Judgment on the Pleadings were electronically filed

via the Court’s CM/ECF system and thereby served on those parties having to consented to

electronic service, and separately served upon the below-listed parties in the manners indicated.
            Case 20-51051-KBO      Doc 82     Filed 05/28/21       Page 2 of 2




VIA E-MAIL                                  VIA E-MAIL
Michael Busenkell                           Richard G. Haddad
GELLERT SCALI BUSENKELL                     Andrew Halpern
 & BROWN, LLC                               OTTERBOURG P .C.
1201 N. Orange Street, Suite 300            230 Park Avenue
Wilmington, DE 19801                        New York, NY 10169
mbusenkell@gsbblaw.com                      rhaddad@otterbourg.com
                                            ahalpern@otterbourg.com

Dated: May 28, 2021
Wilmington, Delaware               By:      /s/ Mark W. Eckard
                                            Mark W. Eckard (No. 4542)
                                            REED SMITH LLP
                                            1201 Market Street, Suite 1500
                                            Wilmington, DE 19801
                                            Telephone: (302) 778-7500
                                            Facsimile: (302) 778-7575
                                            E-mail: meckard@reedsmith.com

                                            Counsel to Plaintiff




                                         2
